Citation Nr: 0604874	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  96-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with hyperacidity syndrome and tropical sprue, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tinea, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran completed more than 15 years of activity military 
service that terminated in May 1970.  He subsequently had 
additional active duty for training from January 1975 to 
August 1975.

This matter arises from various rating decisions rendered 
since August 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  In the aggregate, 
these rating decisions increased the disability evaluation 
for the veteran's service-connected ulcer disease from 20 
percent to 30 percent, increased the disability evaluation 
for his service-connected bilateral hearing loss from 
noncompensable to 10 percent, and increased the disability 
evaluation for his service-connected tinea from 
noncompensable to 10 percent.  

The issues on appeal were before the Board of Veterans' 
Appeals (Board) in May 1999, July 2001, and July 2004 when 
they were remanded for additional evidentiary development.  

The increased rating for hearing loss issue is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The service connected duodenal ulcer with hyperacidity 
syndrome and tropical sprue, is manifested by intermittent 
complaints of epigastric distress and diarrhea.  

2.  The service connected tinea, is manifested by 
intermittent outbreaks which involve three to four percent of 
the veteran's total skin area.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for the service connected duodenal ulcer with 
hyperacidity syndrome and tropical sprue, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, Codes 7305-7346 (2005).

2.  The criteria for entitlement to a rating in excess of 10 
percent for the service connected tinea, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, Code 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126.  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
August 1995 rating decision; December 1995 statement of the 
case; and numerous supplemental statements of the case, of 
the reasons and bases for the denial of his claim.  In 
addition, he was sent a letter dated in July 2004 which 
explained the VCAA and particularly satisfied VA's duty to 
notify the veteran.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and VCAA letter, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent private and VA records have been obtained and 
satisfy 38 C.F.R. § 3.326.  The veteran has been afforded VA 
examinations.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For the reasons previously set forth, the 
Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

General Increased Ratings Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of  
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).



Entitlement to an increased rating for duodenal ulcer with 
hyperacidity syndrome and tropical sprue, currently evaluated 
as 30 percent disabling.

Criteria

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected duodenal ulcer with 
hyperacidity syndrome and tropical sprue has been rated by 
the RO under the provisions of Diagnostic Code 7305-7346, 38 
C.F.R. § 4.114.  

Diagnostic Code 7305 provides the rating criteria for 
evaluation of duodenal ulcers.  A severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
Moderately severe duodenal ulcer, with less than severe 
disability, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year is evaluated as 40 percent disabling.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

Diagnostic Code 7346 provides the rating criteria for 
evaluation of hiatal hernias.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphasia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

During the pendency of this appeal, VA amended the 
regulations affecting the digestive system at 38 C.F.R. § 
4.114, including Diagnostic Codes 7311 to 7354.  Where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  VAOPGCPREC 3-2000.  In deciding 
these types of cases, a determination must first be made as 
to whether the previous or revised version is either 
facially, or outcome determinately, more favorable to the 
veteran. VAOPGCPREC 3-2000.  If one version is more 
favorable, the Board must next determine whether 
consideration of new criteria not provided, reviewed, or 
applied below would be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 3-2000.  

However, since the regulation change did not affect 
diagnostic code 7346, or the adjudication of the veteran's 
hiatal hernia claim in any way, see 38 C.F.R. § 4.114 and 38 
C.F.R. § 4.114, neither version of Diagnostic Code 7346 is 
more or less favorable, because they are identical.  Thus, 
the principles at Bernard v. Brown, 4 Vet.  App. 384 (1993) 
and VAOPGCPREC 3-2000 are inapplicable to the facts of this 
case.  

The Board also notes that, effective July 2, 2001, the 
provisions of 38 C.F.R. § 4.112, relating to how to evaluate 
weight loss, were revised.  See 66 Fed. Reg. 29,486-29,489 
(2001).  In the current case, there is no evidence of record 
indicating that the veteran's service connected 
gastrointestinal disability is manifested by any weight loss 
at all and, in fact, the evidence indicates that the veteran 
is overweight.  The veteran has not alleged the presence of 
weight loss as being a symptom of his service connected 
gastrointestinal problem.  The Board finds the change in the 
weight loss criteria does not change the outcome of this 
decision.  

Factual Background

In September 1997, a private physician reported that he had 
been consulted by the veteran for complaints of chronic 
dyspepsia and heartburn.  It was noted that the veteran had 
longstanding complaints of mid epigastric pain, heartburn, 
regurgitation and water brash which was worse postprandially 
or when supine.  The veteran denied nausea, vomiting, 
dysphagia or weight loss.  It was also noted that the veteran 
continued to have episodic diarrhea without weight loss or 
manifestations of malabsorption.  The impression was 
gastroesophageal reflux and history of ulcer disease which 
was improved symptomatically on proton pump inhibitor 
therapy.  

A November 1997 upper endoscopy was interpreted as revealing 
mild gastritis.  

A VA stomach examination was conducted in October 1999.  At 
the time of the examination, the veteran reported that he 
experienced intermittent left epigastric burning distress 
with a frequency of approximately one time per week.  Nausea 
occurred frequently but rarely did vomiting occur.  The upper 
gastrointestinal symptoms were found to be quite well 
controlled on medication.  The veteran also reported a 
history of intermittent diarrhea occurring approximately 
twice per month.  A severe episode of diarrhea might occur 
one time per year.  Physical examination revealed that the 
veteran was normally nourished and developed.  The assessment 
was history of peptic ulcer disease; gastroesophageal reflux 
disease with symptoms of heartburn and regurgitation; 
previous history of tropical sprue without present symptoms; 
diverticulosis and consider functional irritable bowel 
syndrome.  

A July 2000 VA clinical record includes the notation that the 
diagnosis of tropical sprue was questionable but the veteran 
declined a scope or gastrointestinal evaluation.  He reported 
intermittent diarrhea but was stable on as needed Lomotil.  
The author wrote that the veteran knew what to eat and what 
not to so he could control the sprue problem on his own.  It 
was noted on this record that the veteran was obese and was 
advised to diet and exercise.  A separate clinical record 
dated in July 2000 includes the notation that the veteran 
complained of intermittent diarrhea but no constipation, no 
abdominal pain, no nausea and no reflux symptoms.  

A September 2000 VA clinical record includes the notation 
that the veteran had diarrhea which he was attributing to 
sprue.  

A January 2001 VA clinical record reveals that the veteran 
denied diarrhea, constipation, abdominal pain, nausea or 
reflux symptoms.  It was also noted that the veteran's 
dyspepsia was controlled with daily proton pump inhibitor and 
antacids.  
A March 2001 VA clinical record includes the notation that 
the veteran had diarrhea which he was attributing to sprue.  

A June 2001 VA clinical record reveals that the veteran 
denied diarrhea, constipation, abdominal pain, nausea or 
reflux symptoms.  It was also noted that the veteran's 
dyspepsia was controlled with daily proton pump inhibitor and 
antacids.  

A February 2002 VA clinical record includes the notation that 
the veteran was complaining of constipation.  

December 2002 VA clinical record veteran denies diarrhea, 
abdominal pain, nausea or reflux symptoms.  

A June 2003 VA clinical record reveals that the veteran 
reported he was having severe gastrointestinal problems.  He 
reported that he had reflux symptoms at least weekly, despite 
the use of a proton pump inhibitor, and other anti-reflux 
maneuvers.  

A VA digestive conditions examination was conducted in 
September 2004.  The veteran complained of acute diarrhea 
four times per month lasting three to four days each.  He 
also experienced a lot of cramping, discomfort and irritation 
from the diarrhea.  The diarrhea was a residual of tropical 
sprue that the veteran incurred while in Viet Nam.  It was 
noted that he was doing much better with his duodenal ulcer 
due to medication.  Physical examination revealed that the 
veteran was well nourished and well developed.  He weighed 
200 pounds.  The pertinent diagnosis was gastrointestinal 
problems consisting of duodenal ulcer and tropical sprue 
residuals.  

Analysis

Initially, the Board notes that on February 9, 1995, the 
veteran submitted a claim of entitlement to a rating in 
excess of 20 percent duodenal ulcer with hyperacidity 
syndrome and tropical sprue.  The claim was originally denied 
in an August 1995 rating decision.  A June 2000 Supplemental 
Statement of the Case indicates that the RO granted an 
increased rating to 30 percent for the duodenal ulcer with 
hyperacidity syndrome and tropical sprue, effective from 
February 9, 1995.  Subsequent rating decisions dated in May 
2001 and January 2004, however, incorrectly reference an 
effective date for the 30 percent evaluation of March 21, 
1996.  A January 2004 Memorandum associated with the claims 
files indicates that the effective date of 3/21/96 for the 30 
percent evaluation was a rating program backfill date used 
when converting from an old computer rating program to a 
newer program.  The Memorandum also indicates that the 
historical dates remain the same and have been paid.  The 
Board finds that the correct effective date for the 30 
percent evaluation for the duodenal ulcer with hyperacidity 
syndrome and tropical sprue is February 9, 1995 which is the 
date of receipt of the claim for an increased rating.  

The Board finds an increased rating is not warranted for the 
duodenal ulcer with hyperacidity syndrome and tropical sprue 
when the disability is evaluated under Diagnostic Code 7305 
as there is no competent evidence of record demonstrating 
that the disability is manifested by any hematemesis, melena, 
anemia or weight loss.  No clinical records include a finding 
of the presence of anemia and nor is there evidence of 
complaints of hematemesis or melena.  There is no objective 
evidence of weight loss and, in fact, the clinical records 
indicate that the veteran is found to be overweight.  He has 
consistently been described as well nourished.  There is no 
competent evidence of record demonstrating that the service 
connected disability is manifested by any incapacitating 
episodes.  The veteran has most consistently reported the 
presence of diarrhea which he links to his gastrointestinal 
disability but there is no evidence of record indicating that 
the veteran is incapacitated by the diarrhea.  

The Board finds an increased rating is not warranted for the 
service connected duodenal ulcer with hyperacidity syndrome 
and tropical sprue when the disability is evaluated under 
Diagnostic Code 7346 as the preponderance of the evidence 
demonstrates that the disability is not manifested by 
substernal, arm or shoulder pain which is productive of 
considerable impairment of health.  The evidence of record 
demonstrates intermittent complaints of heartburn, dyspepsia, 
epigastric pain, and regurgitation but there is no indication 
that this symptomatology was accompanied by substernal or arm 
or shoulder pain.  Furthermore, other clinical records tend 
to demonstrate that the veteran does not experience abdominal 
pain, nausea or reflux symptoms as demonstrated by VA 
clinical records dated in July 2000, January 2001, June 2001 
and December 2002 which all indicate that he denied abdominal 
pain, nausea and reflux symptoms.  The only problems reported 
at the time of the most recent VA examination in September 
2004 was diarrhea.  There were no complaints of substernal, 
arm or shoulder pain at that time.  

As noted above, the Board finds there is no competent 
evidence of record demonstrating that the service connected 
disability is manifested by any hematemesis, melena, anemia 
or weight loss.  The veteran has intermittently reported the 
presence of pain but at other times has denied abdominal 
pain.  The most recent evidence of record in the form of the 
September 2004 VA examination indicates that the 
gastrointestinal disability is manifested by diarrhea and 
some cramping.  

The veteran's most consistent symptomatology associated with 
his gastrointestinal problem is diarrhea.  The Board finds, 
however, that an increased rating is not warranted when the 
disability is evaluated by analogy to Diagnostic Code 7319 
for an irritable colon as a 30 percent disability evaluation 
is the schedular maximum under this Diagnostic Code.  The 
Board cannot find any other applicable Diagnostic Code.  

Entitlement to an increased rating for tinea, currently 
evaluated as 10 percent disabling.

Criteria

The veteran's skin disorder of the feet is rated under 
Diagnostic Code 7813 for dermatophytosis, which is rated 
under Diagnostic Code 7806 for eczema.  During the pendency 
of this appeal, changes were made to the Schedule for Rating 
Disabilities for skin disorders, as set forth in 38 C.F.R. § 
4.118.  Under the old criteria, Diagnostic Code 7806 provides 
a 10 percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, effective August 30 2002, when the 
disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy is required during the past 12- 
month period, a noncompensable rating is assigned.  A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

Factual Background

On VA skin examination in October 1999, the veteran reported 
ongoing problems with skin eruptions, becoming more severe 
during the summer months.  The eruptions were described as 
weepy and malodorous, particularly in the groin area, in the 
summer months.  Physical examination revealed erythema and 
scale over the plantar aspects of the feet as well as the 
webs of the fourth and fifth toes.  Well demarcated, 
erythematous, scaly, non weepy plaques were present in the 
groin area.  The axillae were negative.  The impression was 
tinea cruris, tinea pedis and tinea corporis, which by 
history were severe.  

A private medical record dated in May 2000 includes the 
notation that examination revealed a rash.  The assessment 
was fungal dermatus of the groin.  

A July 2000 VA clinical record include the notation that the 
veteran had frequent fungal rashes in the groin.  No rash was 
present in July 2000.  

A January 2001 VA clinical record includes the notation that 
physical examination revealed no rash or moles.  

An April 2002 VA clinical record indicates that the veteran 
sought treatment as a result of skin lesions which had been 
on his hands and forearms for 16 months.  Physical 
examination revealed multiple macular lesions on the 
forearms, hands and fingers.  The lesions were macular in 
nature with scaling on some.  Some had a wart like appearance 
and others had a seborrheic keratosis type appearance.  The 
veteran reported that all the lesions would eventually 
generate a flaky, crusty type of lesion that he could scratch 
off.  Multiple areas of hypopigmentation were observed on the 
dorsum of the hands.  Some seborrheic keratoses were also 
present on the back.  The assessment was that the veteran had 
several lesions on his forearms and hands which appeared to 
be either actinic keratoses versus seborrheic keratosis.  

A VA skin examination was conducted in June 2002.  Physical 
examination revealed no lesions suggestive of any active 
tinea corporis.  Examination of the feet did not reveal any 
lesions suggesting tinea pedis.  The only residual suggesting 
a previous tinea infestation was a skin discoloration 
extending for three centimeters down the left inguinal fold.  
The veteran reported that the tinea was in complete 
remission.  

A December 2002 VA clinical record indicates that examination 
of the skin was normal.  

A January 2003 VA clinical record includes the notation that 
the veteran had mild tinea crura in the groin.  

In June 2003, the veteran complained of skin lesions on both 
arms which were bleeding.  

A VA examination was conducted in September 2004.  The 
veteran reported that he had tinea pedis and tinea cruris on 
the groin areas and around the testicles and anywhere there 
were tissue folds including the armpits.  It was also noted 
that the veteran had vitiligo on the arms, face, neck and 
trunk.  The pertinent diagnosis was tinea cruris and 
vitiligo.  

The most recent VA examination of the veteran's skin was 
conducted in March 2005.  He complained of flares of fungus 
in his axillae approximately six times per year and flares of 
fungus in his toes approximately six to eight times per year.  
He reported he had monthly flares of fungus in the groin 
area.  Flares were worse with weather changes.  The veteran 
reported that, at times, the fungus flare was reportedly so 
prominent to the point of producing a great deal of pain and 
weeping and swelling in the groin area.  This occasionally 
would impact the veteran's walking.  It was also noted that 
the veteran had a diagnosis of stucco keratosis which was not 
being evaluated.  Physical examination failed to reveal 
evidence of active infection but there was clearly evidence 
of previous infections with scarring in the groin, testicles, 
abdomen, toes and axilla.  Subtle pigmentation was present in 
the groin, axilla and between the fourth and fifth toes of 
each foot.  The veteran reported that the last exacerbation 
of the fungus was two weeks prior.  The impression from the 
examination was that the veteran had tinea cruris, tinea 
axillaris and tinea pedis which was not active at the time of 
the examination.  The examiner reported that he had reviewed 
photographs of the disability taken during a time when it was 
active and opined that the fungus disability involves three 
to four percent of the veteran's skin.  

Analysis

Initially, the Board notes that on February 9, 1995, the 
veteran submitted a claim of entitlement to a compensable 
rating for tinea.  The claim was originally denied in an 
August 1995 rating decision.  A June 2000 Supplemental 
Statement of the Case indicates that the RO granted an 
increased rating to 10 percent for the tinea, effective from 
February 9, 1995.  Subsequent rating decisions dated in May 
2001 and January 2004, however, incorrectly reference an 
effective date for the 10 percent evaluation of March 21, 
1996.  A January 2004 Memorandum associated with the claims 
files indicates that the effective date of 3/21/96 for the 10 
percent evaluation was a rating program backfill date used 
when converting from an old computer rating program to a 
newer program.  The Memorandum also indicates that the 
historical dates remain the same and have been paid.  The 
Board finds that the correct effective date for the 10 
percent evaluation for the service connected tinea is 
February 9, 1995 which is the date of receipt of the claim 
for an increased rating.  

The Board finds an increased rating is not warranted when the 
service connected skin disability is evaluated under the old 
rating criteria for evaluation of skin diseases.  The 
preponderance of the evidence demonstrates that the 
disability is not manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement.  The 
veteran has reported, at the most, intermittent problems with 
itching and exudation.  Nor is there competent of record 
demonstrating that the disability is manifested by any 
ulceration or extensive exfoliation or crusting.  There is no 
competent evidence of record that the service connected skin 
disability is productive of systemic or nervous 
manifestations.  There is no evidence of record indicating 
that the service connected skin disability is found to be 
exceptionally repugnant.  With regard to disfigurement, the 
Board notes the affected areas are usually hidden by 
clothing.  Furthermore, the Board has reviewed the pictures 
associated with the claims file and have determined that they 
do not equate to marked disfigurement or exceptional 
repugnancy.  

The Board also finds that an increased rating for the service 
connected skin disability is not warranted when it is 
evaluated under the current criteria for evaluation of skin 
disabilities.  There is no competent evidence of record 
demonstrating that the skin disability affects 20 percent or 
more of the entire body or 20 percent or more of the exposed 
areas.  There is also no competent evidence of record 
demonstrating that the disability requires systemic therapy, 
such as corticosteroids or other immunosuppressive drugs.  

The Board is aware of the case of Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), wherein the Court noted the difficulty 
in scheduling an examination for a disease cyclical in the 
manifestation of its symptoms, such as tinea pedis held that 
VA must conduct an examination during the active stage of the 
disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  
While the examiner who conducted the most recent VA 
examination noted that the disability was not active at the 
time of the examination, the examiner did have access to 
pictures the veteran reported were representative of an 
active outbreak.  The VA examiner's opinion as to the amount 
of area the skin disability effects was based on his review 
of the pictures.  The Board finds this opinion, based on a 
review of evidence which the veteran reported was indicative 
of an active outbreak of his skin disability, does not 
violate the holding in Ardison.

The Board notes that other skin disabilities were noted at 
the time of the March 2005 VA examination.  The Board further 
notes, however, that service connection is only in effect for 
Tinea.  The other skin disability was diagnosed as stucco 
keratosis.  It was correct for the examiner to exclude any 
findings pertaining to stucco keratosis as service connection 
is not in effect for this disability. 


ORDER

Entitlement to a rating in excess of 30 percent for the 
service connected duodenal ulcer with hyperacidity syndrome 
and tropical sprue is not warranted.  Entitlement to a rating 
in excess of 10 percent for the service connected tinea is 
not warranted.  To this extent, the appeal is denied.   


REMAND

Clarification from the RO is necessary regarding the 
effective dates of the ratings for bilateral hearing loss 
before the Board can properly proceed with appellate review 
of that issue.  A June 2000 rating decision shows a 
noncompensable rating prior to November 22, 1999, and a 10 
percent rating from that date on.  However, subsequent rating 
decisions in May 2001 and January 2004 show a 10 percent 
rating effective from March 21, 1996.  

As noted earlier in the discussion of the ulcer and skin 
disability issues, the claims file includes a memorandum from 
the RO which appears to attribute the difference in effective 
dates to some problem in changing computer systems.  With 
regard to the ulcer and skin disability issues, the Board has 
found that the earliest of the two effective dates should be 
applied, and that appears to be in accordance with the RO's 
memorandum, although even that is not entirely clear.  

However, with regard to the effective date(s) for the 
rating(s) for bilateral hearing loss, the Board believes that 
there must be some formal clarification by the RO so that the 
Board can properly review this issue over the time period 
covered by the appeal.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and formally determine the correct 
rating(s) and correct effective date(s) 
for the bilateral hearing loss disability 
during the time period covered by the 
appeal.  

2.  The veteran and his representative 
should be issued an appropriate 
supplemental statement of the case 
clearly discussing the rating(s) and 
effective date(s) for the hearing loss 
issue.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review of that issue. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


